Citation Nr: 1426316	
Decision Date: 06/10/14    Archive Date: 06/16/14

DOCKET NO.  03-32 247A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to a disability evaluation in excess of 10 percent for scars of the face, to include the left occiput, left temple, left ear, and chin (scars) prior to October 23, 2008, and to a disability evaluation in excess of 50 percent thereafter.  


REPRESENTATION

Veteran represented by:	Lahny R. Silva, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel


INTRODUCTION

The Veteran had active service from September 1975 to September 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The Veteran testified at a hearing in December 2007 before the undersigned.  A copy of the transcript has been placed in the Veteran's electronic claims file.  The record was held open for an additional 60 days for the Veteran to submit additional evidence.  

In February 2008 the Board issued a remand of the instant claim and decided two other issues: 1) entitlement to an effective date earlier than March 16, 1999, for the grant of service connection for occipital nerve distribution injury, to include whether there was clear and unmistakable error (CUE) in an October 1979 rating decision which failed to adjudicate the issue of service connection for occipital nerve distribution injury and 2) entitlement to an effective date earlier than September 5 1997 for the grant of a 10 percent evaluation for scar of the left occiput, to include whether there was CUE in an October 1979 rating decision which granted service connection and assigned a noncompensable rating for scar on the left occiput.  The Board granted an effective date of September 5, 1997, for the grant of service connection for an occipital nerve distribution injury and denied the CUE motions regarding the October 1979 rating decision.  

In January 2010, the Veteran's attorney identified two issues on appeal, the increased rating claim listed on the cover page of this decision and entitlement to an effective date of September 5, 1997 for an increased rating of the scar of the left occiput, to include whether there was CUE in a September 1997 rating decision which granted service connection and assigned a noncompensable rating for the scar on the left occiput.  The attorney indicated that the effective date/CUE issue was remanded by the Board in the February 2008 decision.  It was not.  The Board did not find CUE and denied an effective date earlier than September 5, 1997 for the grant of a 10 percent rating for the occiput scar.  The Board's decision is final.  See 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1100 (2013).  Given the finality of the Board's decision, this matter will not be discussed any further.  

The Veteran's attorney also requested a personal hearing before a Member of the Board at the RO in the January 2010 statement.  The Veteran has already had the opportunity to appear before the Board and present evidence.  VA regulations contemplate that an appellant may receive a hearing, not a countless number of hearings upon request.  See 38 C.F.R. § 20.704(a) (2013).  The prior hearing provided the Veteran ample opportunity to present evidence and argument, which results in a partial grant in this decision.  The Board denies the request for an additional hearing.  38 C.F.R. § 20.704(d) (2013).  

In February 2008 and March 2010, the Board remanded this case to the RO via the Appeals Management Center (AMC) for further development and it has now been returned to the Board.  

The issue of entitlement to service connection for depression secondary to facial scars was raised in March 2000 and August 2003 VA treatment records, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).


FINDINGS OF FACT

1. Prior to January 29, 2003, the Veteran's scars were not severe, did not manifest as visible, palpable tissue loss with either gross distortion or asymmetry of one feature or paired set of features, and two or three characteristics of disfigurement were not present.  

2. Beginning on January 29, 2003, the Veteran's scars produced three characteristics of disfigurement.  

3. Beginning on January 2, 2004, the Veteran's scars produced four characteristics of disfigurement.  

4. The Veteran's left tragus scar is painful.  

5. The Veteran's left occipital cervical region scar is sensitive to touch and sunlight.  

6. The Veteran's scars do not produce marked discoloration or color contrast in addition to tissue loss and cicatrization, nor does he have palpable tissue loss with either gross distortion or asymmetry of one feature or paired set of features, and his scars do not produce six or more characteristics of disfigurement.  


CONCLUSIONS OF LAW

1. Prior to January 29, 2003, the criteria for a disability evaluation in excess of 10 percent for scars were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14 (2013);  38 C.F.R. §4.118, Diagnostic Code 7800 (2002 and 2003).  

2. Beginning on January 29, 2003, the criteria for a 30 percent disability evaluation for scars were approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14 (2013);  38 C.F.R. §4.118, Diagnostic Code 7800 (2003).  

3. Beginning on January 2, 2004, the criteria for a 50 percent disability evaluation for scars, but no higher, were approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14 (2013);  38 C.F.R. §4.118, Diagnostic Code 7800 (2003).  

4. Beginning on October 23, 2008, the criteria for a separate 10 percent evaluation for a left tragus scar were approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.118, Diagnostic Code 7804 (2013).

5. Beginning on October 23, 2008, the criteria for a separate 10 percent evaluation for a left occipital cervical region scar were approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.118, Diagnostic Code 7804 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions set forth in the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

In a claim for an increased evaluation, the VCAA requirement is generic notice: the type of evidence needed to substantiate the claim, which consists of evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The Veteran did not receive a letter that satisfied the duty to notify provisions with regard to his increased evaluation claim prior to the May 2002 rating decision on appeal.  However, he received such a letter in June 2008 and his claim was subsequently readjudicated in the June 2009 and November 2013 Supplemental Statements of the Case.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  Further, defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders, 556 U.S. 396, 129 S. Ct. 1696 (2009).

The Veteran's service treatment records, VA medical treatment records, and service personnel records have been obtained.  A VA examination adequate for adjudication purposes was provided to the Veteran in connection with his claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The VA examination was adequate because it was based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, because unretouched color photographs were provided, and because they describe his scars in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).

The Veteran testified at a hearing in December 2007.  At a hearing on appeal, 38 C.F.R. § 3.103(c)(2) (2013) requires that a Veterans Law Judge has a duty to explain fully the issues and a duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  In the present case, the undersigned clearly set forth the issue to be discussed during the December 2007 hearing, but did not suggest evidence to submit to substantiate the claim.  However, the Board finds that the Veteran was not prejudiced by this omission.  As noted above, the Veteran received a letter in June 2008 that explained what was required to substantiate his increased evaluation claim and there is no indication that he does not understand what is necessary to substantiate his claim.  The record does not indicate that there is any relevant overlooked evidence that the Veteran could submit that would aid in substantiating his claim; hence, he is not prejudiced by the undersigned not having suggested the submission of overlooked evidence.  In this case, the Veteran and his attorney had ample opportunity to submit evidence and argument to substantiate the claim.  Further, the Board remanded the matter twice, thereby requesting additional development and providing the Veteran with additional opportunities to submit evidence and argument.  On appellate review, neither the Veteran nor his attorney has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has either individual identified any prejudice in the conduct of the Board hearing.  No additional action in this regard is warranted. 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, to include the opportunity to present pertinent evidence.  Shinseki v. Sanders, 556 U.S. 396, 129 S. Ct. 1696 (2009).  

The Board is also satisfied that there was substantial compliance with its February 2008 and March 2010 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  The RO obtained color photographs of the Veteran's scars from his April 2009 VA examination and afforded the Veteran an adequate VA examination in June 2010.  The June 2010 examiner was asked to reconcile conflicting measurements in previous examinations.  He was not asked to specifically discuss the conflicting examination reports and did not do so.  However, the examiner took his own measurements of the Veteran's scars and provided descriptions of their symptoms.  This substantially complies with the remand directives.  The Court has routinely affirmed Board decisions where it provides an explanation for any deviation in its remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008). 

II. Increased Rating Claim

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.20 (2013).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Consideration must be given to increased evaluations under other potentially applicable Diagnostic Codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the claimant.  38 C.F.R. § 4.3 (2013).

The Veteran's entire history is to be considered when making disability evaluations.  38 C.F.R. § 4.1.  Where an increase in an existing disability rating based upon established entitlement to compensation is at issue, the present level of disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Where the evidence contains factual findings that demonstrate distinct time periods in which the service connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran submitted his claim for an increased evaluation for facial scars in October 2001. "The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim."  Hart v. Mansfield, 21 Vet. App. 505, 509 (2007). 

The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must determine if the evidence is credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record.  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

During the pendency of this appeal, the applicable rating criteria for skin disorders, found at 38 C.F.R. § 4.118, were amended twice, initially effective August 30, 2002.  See 67 Fed. Reg. 49490 -99 (July 31, 2002).  Where a law or regulation changes after the claim has been filed, but before the administrative or judicial process has been concluded, the version most favorable to the veteran applies unless Congress provided otherwise or permitted VA to do otherwise and VA did so.  See VAOGCPREC 7-2003.  The Board will therefore evaluate the Veteran's scars under both the pre-and post-August 30, 2002 criteria, keeping in mind that the revised criteria may not be applied to any time period before the effective date of the change.  See 38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 3.114 (2013); VAOPGCPREC 3-2000 (April 10, 2000); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

The criteria for evaluation of scars were amended a second time, effective October 23, 2008.  73 Fed. Reg. 54,708 (Sept. 23, 2008).  However, the revisions are applicable to applications for benefits received by VA on or after October 23, 2008 or where the Veteran specifically requests review under those regulations.  Id.  In his January 2010 statement, the Veteran's attorney argues in favor of an increased evaluation based upon the current criteria.  Interpreting his argument in the most favorable light, the Board will consider his argument to be a request for review under the current regulations.  Therefore, the Board will consider the criteria in effect prior to August 30, 2002, prior to October 23, 2008, and the current criteria.  

The RO addressed the pre-August 2002, pre-October 2008, and current criteria in the November 2013 Supplemental Statement of the Case.  Therefore, the Board may also consider these amendments without first determining whether doing so will be prejudicial to the Veteran.  Bernard v. Brown, 4. Vet. App. 384, 392-94 (1993).  

Under the Diagnostic Code 7800 in effect prior to August 30, 2002, a 10 percent rating requires moderately disfiguring scars.  A 30 percent rating requires a disfiguring scar that is severe, especially if producing a marked and unsightly deformity of eyelids, lips, or auricles.  A 50 percent rating requires a complete or exceptionally repugnant deformity of one side of face or marked or repugnant bilateral disfigurement.  A 50 percent evaluation was the highest available rating under Diagnostic Code 7800.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2002).  However, when in addition to tissue loss and cicatrization there is marked discoloration, color contrast, or the like, the 50 percent rating may be increased to 80 percent, the 30 percent to 50 percent, and the 10 percent to 30 percent.  The most repugnant, disfiguring conditions, including scars and disease of the skin may be submitted for central office rating, with several unretouched photographs.  38 C.F.R. § 4.118, Diagnostic Code 7800, Note (1) (2002).  

Beginning on August 30, 2002, Diagnostic Code 7800 provided for a 10 percent evaluation with one characteristic of disfigurement.  38 C.F.R. § 4.118 (2003).  A 30 percent evaluation was warranted with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips, or; with two or three characteristics of disfigurement.  Id.  A 50 percent evaluation was warranted with visible or palpable tissues loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips, or; with four or five characteristics of disfigurement.  Id.  An 80 percent evaluation was warned with and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips, or; with six or more characteristics of disfigurement.  Id.  

Under Note (1), the eight characteristics of disfigurement are: a scar 5 or more inches (13 or more cm.) in length; a scar at least 1/4 inch (0.6 cm.) wide at widest part; surface contour of scar elevated or depressed on palpation; a scar adherent to underlying tissue; skin hypo- or hyper-pigmented in an area exceeding 6 square inches (39-sq. cm.); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding 6 square inches (39 sq. cm.); underlying soft tissue missing in an area exceeding 6 square inches (39-sq. cm.); and skin indurated and inflexible in an area exceeding 6 square inches (39- sq. cm.).  Id.  Pursuant to Note (2), tissue loss of the auricle is to be rated under Diagnostic Code 6207 (loss of auricle) and anatomical loss of the eye is to be rated under DC 606 as appropriate.  Pursuant to Note (3), the adjudicator is to take into consideration unretouched color photographs when evaluating under these criteria.  Id.

Beginning on October 23, 2008, Diagnostic Code 7800 remained essentially the same.  However, the description was amended to clarify that ratings applied to burn scar(s) of the head, face, or neck; scar(s) of the head, face, or neck due to other causes; or other disfigurement of the head, face, or neck.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2013).  The eight characteristics of disfigurement remained the same.  However, additional explanatory notations were added which state that disabling effects other than disfigurement that are associated with individual scar(s) of the head, face, or neck, such as pain, instability, and residuals of associated muscle or nerve injury should be separately evaluated under the appropriate diagnostic codes.  Also, the characteristic(s) of disfigurement may be caused by one scar or multiple scars; the characteristic(s) required to assign a particular evaluation need not be caused by a single scar in order to assign that evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7800, Notes 4 & 5 (2013).

For the reasons discussed below, the Board grants a 30 percent evaluation beginning January 29, 2003 under 38 C.F.R. § 4.118, Diagnostic Code 7800 (2003), and a 50 percent evaluation beginning January 2, 2004 under 38 C.F.R. § 4.118, Diagnostic Code 7800 (2003) based upon the number of characteristics of disfigurement that are shown by the evidence of record.  Separate 10 percent evaluations for painful left tragus and left occipital cervical region scars are granted effective October 23, 2008 under 38 C.F.R. § 4.118, Diagnostic Code 7804 (2013).  

A. Period Prior to January 29, 2003

Prior to January 29, 2003, the record did not show that the Veteran's scars were severe, especially if producing a marked and unsightly deformity of the eyelids, lips, or auricles.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2002).  Further, the evidence did not show that the Veteran had a severe, disfiguring scar.  Significantly, the Veteran's scars did not produce a marked and unsightly deformity of his eyelids and lips, as he has no scars in those areas.  Further, although he has a scar on his left ear, it was not noted to cause a marked and unsightly deformity.  He also had no scar on his right ear.  Therefore, the criteria for a 30 percent evaluation under the criteria in effect prior to August 30, 2002 are not met.  Id.  

Prior to January 29, 2003, the medical and lay evidence does not show that the Veteran had visible, palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features.  A March 2000 VA treatment note shows that he had a keloid scar with residuals of numbness and pain.  He had difficulty talking on the phone.  The Veteran's pain and numbness are already separately evaluated under appropriate Diagnostic Codes.  The VA treatment records do not show visible, palpable tissues loss or either gross distortion or asymmetry of features or paired features.  Further, the evidence of record does not show the presence of two or three characteristics of disfigurement.  Therefore, the criteria for a 30 percent evaluation under the criteria that became effective August 30, 2002 are not met.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2003).  To this extent, the appeal is denied. 

The preponderance of the evidence is against the claim so the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  There is no evidentiary basis upon which to assign a rating in excess of 10 percent prior to January 29, 2003, and since there is no basis for assigning an increased rating, there is no basis for assigning a staged rating.  Hart, 21 Vet. App. at 505.

B. Period from January 29, 2003 to January 1, 2004

For the reasons discussed below, the Board grants a 30 percent evaluation for the Veteran's scars under Diagnostic Code 7800, beginning on January 29, 2003.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2003).  

At his January 29, 2003 VA examination, the examiner described the presence of three characteristics of disfigurement.  The Veteran had a scar that was five inches long and one half inch wide, satisfying two of the characteristics of disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800, Note (1) (2003).  He also had a keloid scar that was "built up," or elevated, satisfying a third characteristic of disfigurement.  The criteria for a 30 percent evaluation for scars were met beginning on January 29, 2003, the date that the record first showed the presence of three characteristics of disfigurement.  Id.  To this extent, the appeal is granted.  

For the period from January 29, 2003, to January 1, 2004, the record does not show that the Veteran had a complete or exceptionally repugnant deformity of one side of face or marked or repugnant bilateral disfigurement.  No deformities were noted that affected the entire left side of his face.  His scars were not described as "exceptionally repugnant," which is a standard that is more severe than the January 2003 examiner's finding that one of the Veteran's scars was "extremely unsightly."  Further, his scars are localized to the left side of his face, there is no bilateral involvement.  The record does not address whether any additional characteristics of disfigurement are present for this period of time.  Nor does the record show that the Veteran had visible or palpable tissue loss and either gross distortion or asymmetry of any features or paired sets of features.  A rating in excess of 30 percent is not warranted under either the criteria in effect prior to August 30, 2002 or the amended criteria that became effective August 30, 2002.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2002 and 2003).  The preponderance of the evidence is against the claim so the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  There is no evidentiary basis upon which to assign a rating in excess of 30 percent prior to January 2, 2004, and since there is no basis for assigning an increased rating, there is no basis for further staging rating.  Hart, 21 Vet. App. at 505.

C. Period Beginning January 2, 2004

For the reasons discussed below, the Board grants a 50 percent evaluation for the Veteran's scars under Diagnostic Code 7800, beginning on January 2, 2004.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2003).  

Under the criteria of Diagnostic Code 7800 that became effective August 30, 2002, a 50 percent evaluation is warranted for scars of the head, face, or neck, if there are four or five characteristics of disfigurement.  At his January 2, 2004 VA examination, he was noted to have a scar posterior to his neck that was 15 centimeters by 2 centimeters, satisfying the first two characteristics of disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800 (Note 1) (2003).  Further, he had a scar on his left ear that was both elevated and adherent to underlying tissue, satisfying two more characteristics of disfigurement.  Four characteristics of disfigurement were present at his examination.  Therefore, a 50 percent evaluation under the criteria that came into effect on August 30, 2002 is warranted for his scars beginning January 2, 2004, the date that the evidence of record shows that four characteristics of disfigurement were present.  Id.  To this extent, the appeal is granted.  

However, an 80 percent evaluation under Diagnostic Code 7800 is not warranted.  Initially, the Board notes that an 80 percent evaluation was only warranted under the criteria in effect prior to August 30, 2002 if, in addition to tissue loss and cicatrization there was marked discoloration, color contrast, or the like.  38 C.F.R. § 4.118, Diagnostic Code 7800, Note (1) (2002).  As noted above, palpable tissue loss was not noted in the record.  Further, the January 2004 examiner specifically found that there was no hypo- or hyper pigmentation.  Color photographs of record show that the Veteran's scars are discolored, but not to a severity level more closely described as "marked," and no examiner described them as such.  Although the Veteran's scars are a different color than his unaffected skin, no marked color contrast was noted in the record.  Therefore, an 80 percent evaluation is not warranted under the criteria in effect prior to August 30, 2002.  Id.  

The criteria of Diagnostic Code 7800 that became effective on August 30, 2002, were not altered by the October 23, 2008 amendment other than to account for burn scars and add additional Notes.  The first portion of the rating criteria for an 80 percent rating in Diagnostic Code 7800 are conjunctive, thus the Veteran's scars must produce visible, palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features.  See Melson v. Derwinski, 1 Vet. App. 334 (1991); 38 C.F.R. § 4.118, Diagnostic Code 7800 (2003, 2013).  The medical and lay evidence of record since January 2, 2004 evidence does not show that this portion of the criteria are met.  No visible, palpable tissue loss is shown by the medical or lay evidence.  Further none of his features or paired set of features have been found to be grossly distorted or asymmetrical.  The second portion of the rating criteria for an 80 percent rating requires that six or more characteristics of disfigurement be present.  Id.  As noted above, the following characteristics have been present since January 2, 2004: a scar that is 13 or more centimeters long, a scar that is at least .6 centimeters wide at its widest part, a scar with a surface contour that is elevated or depressed on palpation, and a scar that is adherent to underlying tissue.  38 C.F.R. § 4.118, Diagnostic Code 7800 Note (1) (2013).  

Significantly, his largest scar does not exceed an area of 39 square centimeters (six square inches).  Because of this, four of the eight characteristics for disfigurement cannot be met: skin hypo- or hyper pigmented in an area exceeding 39 square centimeters (6 square inches), skin texture abnormal in an area exceeding 39 square centimeters (6 square inches), underlying soft tissue missing in an area exceeding 39 square centimeters (6 square inches); and skin indurated and inflexible in an area exceeding 39 square centimeters (6 square inches).  38 C.F.R. § 4.118 (2003, 2013).  As a result, the Veteran's scars do not meet six of the eight characteristics of disfigurement.  

When considering Notes (4) and (5) that were added to Diagnostic Code 7800 by the amendments that became effective October 23, 2008, the Board notes that the Veteran's disabling effects aside from disfigurement have already been separately service-connected and rated under appropriate Diagnostic Codes.  Further, the Board has considered all of his service-connected scars together when determining how many characteristics of disfigurement are present.  38 C.F.R. § 4.118, Diagnostic Code 7800, Notes (4) and (5) (2013).  

In conclusion, the Veteran's scars do not meet the criteria for an 80 percent evaluation under Diagnostic Code 7800 that were effective prior to August 30, 2002, became effective August 30, 2002, and became effective October 23, 2008.  38 C.F.R. § 4.118 (2002, 2003, 2013).  The preponderance of the evidence is against the claim so the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  There is no evidentiary basis upon which to assign a rating in excess of 50 percent prior to January 2, 2004, and since there is no basis for assigning an increased rating, there is no basis for further staging his rating.  Hart, 21 Vet. App. at 505.

D. Potentially Applicable Diagnostic Codes

Because all versions of Diagnostic Codes 7801, 7802, 7803, and 7804 allowed for a maximum evaluation of 10 percent, or specified that the scars not be located on the head, face, or neck, or did not exist, they are not favorable to the Veteran and will not be further discussed 38 C.F.R. § 4.118 (2002, 2003, and 2013).  

However, under the current rating criteria in effect since October 23, 2008 for Diagnostic Code 7804, scars evaluated under Diagnostic Codes 7800, 7801, 7802, or 7805 may also receive an additional evaluation under Diagnostic Code 7804, if they are painful or unstable.  38 C.F.R. § 4.118 (2013).  In this case, the Veteran reported one scar that was tender at his June 2010 VA examination.  The examiner noted a 0.7 centimeter nodule on the tragus of the Veteran's left ear that was "slightly tender."  Therefore, a separate 10 percent evaluation is warranted for the left tragus scar, effective October 23, 2008, the date that this provision became effective.  Id.  Additionally, the Veteran's left occipital cervical region scar was described as very sensitive to touch and sunlight at his January 2003 VA examination.  At his June 2010 VA examination, the examiner described the symptoms of each of the Veteran's scars and specified that all of them were not tender, with the exception of the left occipital cervical region scar, which he described has having tethering and keloid formation.  He noted it was a deep scar, but did not address whether it was tender.  Affording the Veteran the benefit of the doubt, a separate 10 percent evaluation is assigned for the left occipital cervical region scar, effective October 23, 2008, the date that this provision became effective.  Id.  The Veteran has no unstable scars.  Therefore, Note (2) to Diagnostic Code 7804 is not applicable.  Id.  

Diagnostic Code 7805 provides that other scars are to be rated on limitation of function of affected part.  38 C.F.R. § 4.118 (2002, 2003, 2013).  The current criteria of Diagnostic Code 7805 provides that for other scars (including linear scars) and other effects of scars evaluated under Diagnostic Codes 7800-7804, any disabling effect(s) not considered in a rating provided under Diagnostic Codes 7800-7804 under an appropriate Diagnostic Code.  38 C.F.R. § 4.118 (2013).  

As noted above, the Veteran's symptoms associated with his scars that are not provided for by Diagnostic Code 7800 have been separately service-connected and rated under other appropriate Diagnostic Codes.  The Veteran has asserted that the scar on his neck limits his motion.  He is competent to report observable symptoms, such as a feeling of limited motion.  Layno v. Brown, 6 Vet. App. 465 (1994).  Further, his statement is credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case, whether the Veteran has a measureable, compensable limitation of motion of his neck as a result of his scar, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1367 -77 (Fed. Cir. 2007); see also Kahana, 24 Vet. App. at 433 n.4.  The Veteran's assertion is outweighed by the findings of the January 2004 and April 2009 VA examiners who found to the contrary.  At his January 2004 VA examination, he reported that his scar caused him to not have full range of motion of his neck, but upon physical examination, the examiner concluded that there was no measurable limitation of motion of the neck.  With regard to the other scars, the examiner also concluded that they did not cause limitation of motion.  The April 2009 VA examiner noted that the Veteran had residual tightness of his left neck scar when turning his head to the left and right.  The examiner noted that, "[t]his is only symptomatic during rear-view during driving."  Although tightness was noted, the examiner did not find that there was limitation of motion.   The Veteran's assertion has been investigated by competent medical examination and found not supportable.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir. 2007).  The Board finds that a rating of his neck scar based upon limitation of motion of the cervical spine is not warranted under Diagnostic Code 7805.  

The Veteran has not asserted that his scars prevent him from closing his right eye.  At his June 2010 VA examination, the examiner noted that the Veteran had "slight weakness" in the closure of his right eyelid, but that it could functionally close and the Veteran had no pain.  The examiner did not specifically attribute this problem to the Veteran's service-connected scars, which are located on the left side of his face.  An evaluation based upon limitation of motion of the right eyelid is not warranted under Diagnostic Code 7805.  

In summary, with the exception of the two separate ratings assigned under the current version of Diagnostic Code 7804, none of the other potentially applicable Diagnostic Codes are more favorable to the Veteran and are therefore not for application.  

E. Extraschedular Consideration

There is no evidence of exceptional or unusual circumstances to warrant referring this claim for extra-schedular consideration.  38 C.F.R. § 3.321(b)(1) (2013).  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extraschedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  However, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (2013).  Related factors include "marked interference with employment" and "frequent periods of hospitalization."  Id.  

As described above, the manifestations of the Veteran's scars are contemplated by the schedular criteria set forth in Diagnostic Code 7800.  His scars are evaluated according to the characteristics of disfigurement that are present.  Further, his symptoms of an occipital nerve injury and trigeminal neuralgia (facial pain) are separately compensated under Diagnostic Does 8211 and 9905, respectively.  The Veteran asserted that his left tragus scar is tender to touch, and that his left occipital cervical region scar is sensitive to touch and sunlight.  As a result they have been assigned separate 10 percent evaluations under Diagnostic Code 7804.  He asserted that his keloid scar is also sensitive to the sun and causes problems talking on the telephone.  These symptoms are adequately represented by a finding of tenderness and are therefore properly addressed in the criteria in Diagnostic Code 7804.  However, in August 2003, the Veteran asserted that his neck scar itched.  Itching is not a symptom that is contemplated by Diagnostic Codes 7800-7805, which are pertinent to scars.  

This leads the Board to the second step described in Thun, which is if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  Id.  

The Board finds that the Veteran's itching does not cause marked interference with employment or frequent periods of hospitalization.  First, during the appeal period, he has not been hospitalized for his itching scars.  Second, at his June 2010 VA examination, the examiner specifically found that the Veteran's scars "do not cause him disability at work."  The Veteran has not reported missing work due to his scars in the time that he was employed during the appeal period.  Generally, the degrees of disability specified are considered adequate to compensate "considerable loss of working time ...proportionate to the severity of the several grades of disability."  See 38 C.F.R. § 4.1 (2013).  See 38 C.F.R. § 4.1 (2013).  Therefore, as the evidence does not establish that the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Therefore the Board finds that referral to the Under Secretary for Benefits or the Director, Compensation Service, for consideration of an extraschedular evaluation for the itching scars, throughout the appeal period under 38 C.F.R. § 3.321 is not warranted.

In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b) ; 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518 (1996).

E. Total Rating Based Upon Individual Unemployability (TDIU) Due to Service-Connected Disabilities  

In a March 2004 rating direction, the RO granted a TDIU, effective on March 6, 2003, the date he filed his TDIU claim.  However, entitlement to a TDIU for the earlier portion of the appeal period must be considered as part of the Veteran's claim for an increased evaluation for his scars.  In June 2010, a VA examiner specifically found that they do not impact his ability to work.  Further, the Veteran filed a TDIU claim in March 2003 and specifically identified that his service-connected PTSD and nerve injuries were the reasons he could not work, not his scars, which is the increased rating claim on appeal.  A TDIU is not warranted for the portion of the appeal period prior to the March 2004 grant of a TDIU because the Veteran does not contend, and the evidence does not show, that his service-connected scars render him unemployable.  Rice v. Shinseki, 22 Vet. App. 447 (2009); see also Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  


ORDER

A disability evaluation in excess of 10 percent for scars prior to January 29, 2003, is denied. 

A 30 percent disability evaluation for scars is granted, effective January 29, 2003. 

A 50 percent disability evaluation for scars is granted, effective January 2, 2004.  

A separate 10 percent evaluation is granted for a painful left tragus scar, effective October 23, 2008.  

A separate 10 percent evaluation is granted for a painful left occipital cervical region scar, effective October 23, 2008.  


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


